Citation Nr: 0818492	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for Osgood-
Schlatter's disease has been submitted.

2.  Entitlement to service connection for arthritis of the 
legs and knees.

3.  Entitlement to service connection for hybermobile flat 
feet.

4.  Entitlement to service connection for varicose veins.

5.  Entitlement to service connection for major depressive 
disorder with psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2002 and February 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The issues of service connection for arthritis of the legs 
and knees, hybermobile flat feet, varicose veins, and major 
depressive disorder with psychotic features are
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  An October 1967 rating decision which denied the 
veteran's claim of entitlement to service connection for 
Osgood-Schlatter's disease was a final decision.

2.  The veteran submitted new evidence of a medical nexus 
between Osgood-Schlatter's disease in service and his current 
diagnosis of Osgood-Schlatter's disease, which is evidence 
related to an unestablished fact necessary to substantiate 
the claim.

CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for Osgood-Schlatter's 
disease has been presented and the claim is reopened.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that Osgood-Schlatter's disease was 
incurred in service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the veteran's request to reopen his claim and is 
granting service connection.  Thus, no further discussion of 
the VCAA is required.

New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran has a current diagnosis of Osgood-Schlatter's 
disease, as reflected in private and VA medical records.  His 
most recent diagnosis was in April 2007.  The next question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease.

The evidence that was of record at the time of the October 
1967 denial consisted of the service medical records.  The 
examination upon entry into service in October 1966 noted no 
abnormalities of the knees or Osgood-Schlatter's disease.  
Beginning in April 1967, the veteran was seen on multiple 
occasions for knee problems.  In September 1967, an examiner 
diagnosed Osgood-Schlatter's disease and stated that the 
veteran had knee problems prior to service.  The veteran was 
medically discharged due to Osgood-Schlatter's disease is 
October 1967.  After an examination, the Physical Evaluation 
Board found that this disability had preexisted service and 
had not been aggravated by that service.  

The evidence submitted since this denial did not contain any 
suggestion of medical treatment for the veteran's knees 
between his discharge in 1967 and 2002.  At an October 2002 
VA examination, the veteran had some pain on range of motion 
testing, crepitus, generalized tenderness on palpitation, and 
a nontender mass in the left knee.  No swelling or 
instability was noted.  He was diagnosed with old Osgood-
Schlatter's disease of both knees with possible degenerative 
joint disease and with a suprapateller mass of the left knee.  
During an August 2003 psychiatric evaluation, he stated that 
during his school years prior to service he had been unable 
to participate in any extracurricular activities because of 
leg braces he had to wear due a later diagnosis of Osgood-
Schlatter's disease.

The veteran has not contended that he sought treatment 
between 1967 and 2002.  Rather, the veteran explained at his 
March 2008 hearing that immediately after service he was 
moving from job to job and could not obtain treatment.  
Later, he was able to obtain a job with the Merchant Marines, 
but still did not seek treatment for his knee problems as he 
was afraid he would lose his job.  He took positions that 
allowed him to take breaks and did not require him to have a 
lot of physical strength.  Eventually, the veteran's knee 
problems became severe enough that he had to seek treatment.  
The veteran is certainly competent to testify as to his own 
symptoms, and the Board finds that his description of 
symptoms between 1967 and 2002 is credible evidence that his 
symptoms were continuous.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).

The claims file also contains a September 2002 private 
medical opinion from Dr. N.A.J.  Dr. J. explained that the 
veteran did not have pain or discomfort in his knees prior to 
service, but developed these symptoms in service.  It was 
stated that "I would speculate that the disease originated 
and progressed while [the veteran] was in the military 
service and should be considered military derived and/or 
connected."  This evidence was not previously submitted, and 
is therefore "new."  As the evidence suggests a medical 
nexus, a fact not previously established, it is considered 
"material."  New and material evidence has therefore been 
submitted, and the claim for service connection for Osgood-
Schlatter's disease is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for Osgood-Schlatter's disease is 
reopened, and to this extent only, the appeal is granted.


REMAND

The veteran has contended that his diagnosed Osgood-
Schlatter's disease had not existed prior to service, but had 
developed during his service.  In this regard, his private 
physician had indicated that this condition had begun during 
service, although a rationale for this opinion was not 
provided.  There is no indication, either, that this 
physician had reviewed the entire claims folder prior to 
rendering the opinion.  Finally, the physician speculated 
that the disease had originated and progressed during 
service.  Such speculative opinions cannot provide a basis 
for an award of service connection.  See Bostain v. West, 11 
Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).

Osgood-Schlatter's disease is also known as osteochondrosis 
of the tuberosity of the tibia.  See Dorland's Illustrated 
Medical Dictionary, 27th ed., pg. 490 (1988).  
Osteochondrosis is defined as "a disease of the growth or 
ossification centers in children which begins as a 
degeneration or necrosis followed by regeneration or 
recalcification."  See Dorland's, supra, pg. 1198.  Given 
this definition, the veteran's comments both during his PEB 
and after service, and in light of the speculative nature of 
the private physician's opinion, the Board finds that another 
VA examination addressing the etiology of his knee disorder 
is needed prior to a final determination of his claim.

At his March 2008 hearing, the veteran contended that 
arthritis of the legs and knees, hybermobile flat feet, 
varicose veins, and major depressive disorder with psychotic 
features are all secondary to the diagnosed Osgood-
Schlatter's disease.  There is no opinion of record 
concerning this claimed etiology, which will be needed should 
the Osgood-Schlatter's disease be ultimately service-
connected.  In the interests of judicial economy and to avoid 
any future remand, the Board finds it to be in the veteran's 
best interest to obtain this etiological opinion now.

The veteran contends that his pre-existing flat feet were 
permanently aggravated in service.  Service medical records 
show that the veteran's flat feet were 2 degrees on entrance 
and 4 degrees at discharge.  A VA examination is needed to 
determine whether the veteran's flat feet were permanently 
aggravated in service or whether this was the natural 
progression of the disease.  See McLendon, supra.

The veteran should be provided notice as to the evidence 
required to support his claims for secondary service 
connection and his claim that his flat feet were permanently 
aggravated in service.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran.  In 
particular, the notice should advise 
the veteran as to the definition of 
"aggravation" and should explain what 
type of evidence is necessary to prove 
aggravation and to prove secondary 
service connection.

2.  Schedule the veteran for a VA 
examination(s). The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and 
physical.  The examiner must indicate 
in the examination report that a review 
of the claims folder was conducted in 
conjunction with the examination.  

    (a)  The examiner, after reviewing 
the entire claims folder, to include 
the service medical records, and in 
light of the nature of Osgood-
Schlatter's disease, should state 
whether this disability clearly and 
unmistakably, that is, undebatably, 
preexisted the veteran's entry onto 
active duty.  If it is determined that 
the Osgood-Schlatter's disease 
preexisted service, the examiner should 
opine as to whether it increased in 
severity during service.  If there was 
a measurable increase in severity, the 
examiner should opine as to whether any 
permanent increase in severity was due 
to the natural progression of the 
disability.  

    (b)  The examiner should state 
whether the veteran's pre-existing flat 
feet increased in severity during 
active service.  If there was a 
measurable increase in severity, the 
examiner should opine as to whether the 
permanent increase in severity was due 
to the natural progression of the 
disability.

    (c)  The examiner should state 
whether (a) arthritis of the legs and 
knees, (b) varicose veins, and (c) 
major depressive disorder with 
psychotic features are each at least as 
likely as not related to the diagnosed 
Osgood-Schlatter's disease.  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


